Title: From John Adams to Benjamin Rush, 17 February 1790
From: Adams, John
To: Rush, Benjamin



Dear Sir
Richmond Hill. 17 Feb: 1790

I had heard before I recd your Letter of the 12th, of your new Engagements in the Colledge added to your extensive Practice and other virtuous Pursuits: and therefore was at no loss to account for your long Silence.
I have no Pretensions to the Merit of your manly and successful opposition to the Constitution of Pensilvania: but I am very willing to be responsible, for any Consequences of its Rejection.  I have never despised public opinion deliberately.  If I have ever expressed myself lightly of it, it was in haste and with out caution. On the contrary It is always to be respected and treated with decency, even when in Error: but never to be made the Rule of Action against Conscience,—It is seldom, and only in small Matters, to be followed, implicitly.  it is a wave of the sea in a storm in the Gulph Streams, except when it is the Result of methodical Councils or secret Influences. It should be guided and aided, as well as informed by those who are in Possession of all the Secrets of the State. In no nation that ever yet existed, were all the Facts known to the whole Body or even a Majority of the People, which were essential to the formation of a right Judgement of public affairs.  The History of this Country for the last thirty Years affords as many proofs of this Truth as that of any other Nation. how many times, both at home and abroad have our affairs been in situations, that none but Madmen would have thought proper to be published in detail to the People.
You are not the only one, who has seen and felt The Jealousy Envy and Ingratitude of Friends.
“I love my friend as well as you
“But why should he obstruct my view”
contains a Truth which has laid the foundation for every Despotism and every Absolute Monarchy on Earth. It is this sentiment which ruins every Democracy and every Aristocracy, and every possible Mixture of both, and renders a mediating Power, an invincible Equilibrium between them indispensable. never yet was a Band of Heroes or Patriots able to bear the Sight of any one of them constantly at their head, if they Saw any opening to avoid it. Emulation almost the only Principle of Activity, (except Hunger  and Lust) is the Cause of all the Wars Seditions and Parties in the World. What is most astonishing is that we should be so ignorant of it, or inattentive to it. And that we should not See, that an independent Executive Power, able at all times to overrule these Rivalries, is absolutely necessary.
The charming Picture you give me of your Domestic Felicity, delights my inmost soul: but revives  in me a lively regret for the ten years of my life that I lost—when I left my Children to grow up without a Father.  There are two Parties my friend, who have united to some degree, to obscure the fame of the Old Whiggs.  The Tories are one, and the Young Tory is the other. By the latter I mean a sett of young Gentlemen who have come out of Colledge since the Revolution, and are Candidates for fame.—There is a sett of Men in this Country, who have hazarded too much, laboured too much, Suffered too much, and succeeded too well, ever to be forgiven. Some of these unfortunately are not men of large Views and comprehensive Information, and have adopted destructive Systems of Policy. Were it not for this last Consideration, you would hear their Cause pleaded in accents that would make Impressions ofn every honest human heart.
You my dear sir, enjoy the Esteem of the honest and enlightened and are perhaps more usefully and happily employed than others in places of mere Eclat.—There is no man however that I Should See with more Pleasure in public Life, especially in Congress.
With a knowledge of the modern languages it is so easy to acquire the ancient, and the ancient are so great a step towards the Aquisition of the Modern, that I cannot help, putting in a Word more in favour of Greek and Latin.
I am, my dear Sir your Friend     

John AdamsI forbid you, on pain of what shall fall thereon from giving me a Title in your Letters. I Scorn, disdain, despise, (take which Word you will) all Titles.